DETAILED ACTION
Status of Application: Claims 1-2, 4-11, and 13-19 are present for examination at this time.  
Claims 1-2, 4-11, and 13-19 are rejected.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections 35 U.S.C. 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The indefiniteness is in the independent claims affecting the claims that depend from them. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claim 7, Claim 7 recites “the changed posture” without ever providing antecedent basis for a “changed posture”.  There is support in the claim for a “changing the orientation” and then reference to “the changed orientation”. For the purposes of examination the claim will be interpreted that “changed posture” is “changed orientation”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) 
and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-10, and 17-19 are rejected under 35 U.S.C. 103(a)as being unpatentable over “Extending Mobile Applications to the Lock Screen of a Mobile Device” by Doumet US2016/0044091 in view of “Using Gaze Determination With Device Input” by Gray and Donsbach US2012/0342672 (“Gray”) “System And Method For Changing Security Behavior Of A Device Based On Proximity To Another Device” by Mahaffey and Buck US2014/0282877A1 (“Mahaffey”)
With regard to claims 1, 10 and 19 while Doumet discloses a method of outputting a communication message…, device, and non-transitory computer-readable storage medium comprising instructions stored therein, when the instructions are executed by a processor, causes the processor to [performs steps related to comprising:	detecting…operating information in the terminal, wherein the operating information indicates existence of an operation that is different from an interface 
	…
	 acquiring, in response to detecting the operating information, an output condition corresponding to the operating information (Doumet at ¶51 where the phone determines which “lock screen replacement app” to take control of the lock screen to display the content in the notification);	and outputting the communication message in a current interface when the operating information satisfies the output condition, wherein the current interface is different from a display interface of a communication App that is preset for displaying the communication message (Doumet at ¶¶51, 43 where the phone determines which “lock screen replacement app” to take control of the lock screen to display the content in the notification);
Reasons to combine different aspects of different embodiments in Doumet: Doumet at ¶74 states that one of ordinary skill in the art would modify the teachings therein with modifications mentioned in the scope of the reference (i.e., mix and match features from different embodiments).
	Doumet does not explicitly state that which is known in the art of communications as taught by Gray. Gray  discloses: in response to a communication message being received by a terminal (Gray at 18, 29, and 42 where the terminal is in a lock screen mode, the unlocking of the device is in response to a user’s action due to the incoming message, and the user unlocks the phone with an action including but not limited to moving the phone, gaze unlock, detection of how the device us being held, i.e., it’s orientation).
Reasons to Combine: Doumet and Gray are from similar fields of endeavor, how to present and secure information when a phone is in a lock-screen mode.  Gray at ¶20 discusses why it is advantageous for improving security to have various user defined 

With regard to claims 8 and 17, Doumet in view of Gray discloses a method of outputting a communication message, and device related to claim 1, wherein the communication message comprises at least one of:	playing the communication message in the current interface when the communication message comprises:	an audio message or a video message;	and displaying the communication message in the current interface when the communication message comprises a text message (Doumet at ¶63 where video is displayed).With regard to claims 9 and 18, Doumet in view of Gray discloses a method of outputting a communication message, and device related to claim 8, wherein displaying the communication message in the current interface when the communication message comprises the text message comprises:	determining a target display area for displaying the communication message in the current interface in accordance with content displayed on the current interface when the communication message comprises the text message;	and displaying the communication message in the target display area (Doumet at ¶¶43 and 63 where the phone determines the best area on the lock screen to display the content).

Claims  2,  6-7, 11, and 15-16, are rejected under 35 U.S.C. 103(a) as being unpatentable over Doumet in view of Gray and further in view of “Method Pushing and Displaying Method and Apparatus” by Li et al., US2017/0094484A12(“Li”)
With regard to claims 2 and 11, while Doumet in view of Mahaffey discloses a method of outputting a communication message, and a device related to claim 1, neither 
Reasons to Combine: As is known in the art, smartphones have limited real-estate, see Doumet at ¶43, and thus cannot display all content simultaneously.  There needs to be a way to prioritize what is displayed.  Using timers allows the system to arrange content in a logical manner.  Therefore it would have been obvious to one of ordinary skill in the art to combine Doumet with Li.
With regard to claims 6 and 15, while Doumet in view of Gray discloses a method of outputting a communication message, and device related to claim 1, neither Doumet nor Li explicitly states that which is known in the art of communications as taught by Li.  Li discloses:  wherein, when the operating information indicates the operation of jittering, the output condition comprises at least one of:	jittering times match a preset number, and a jittering amplitude is greater than a preset amplitude (Li at ¶¶171-173, where the display changes upon terminal movement).Reasons to Combine: As is known in the art, smartphones have limited real-estate, see Doumet at ¶43, and thus cannot display all content simultaneously.  There needs to be a way to prioritize what is displayed.  Using distances allows the system to arrange content in a logical manner based on what is nearest, such as advertisements for local businesses.  Therefore it would have been obvious to one of ordinary skill in the art to combine Doumet with Li.
With regard to claims 7 and 16, while Doumet in view of Gray discloses a method of outputting a communication message, and device related to claim 1, neither Doumet nor Li explicitly states that which is known in the art of communications as taught by Li. Li discloses:   wherein, when the operating information indicates that the operation is changing the orientation of the terminal, the output condition comprises at least one of:Reasons to Combine: As is known in the art, smartphones have limited real-estate, see Doumet at ¶43, and thus cannot display all content simultaneously.  There needs to be a way to prioritize what is displayed.  Using distances allows the system to arrange content in a logical manner based on what is nearest, such as advertisements for local businesses.  Therefore it would have been obvious to one of ordinary skill in the art to combine Doumet with Li.
Note Claim 7 differs from Claim 16 by using “the changed posture’ instead “the changed orientation”.  Claim 7’s term has antecedent basis issues as outlined in the 35 U.S.C. § 112 rejection.  Here Claim 7 was interpreted to use similar language to Claim 16 with regard to the indefinite term.
Response to Arguments
Examiner has read and considered Applicants’ arguments.  Applicants' arguments involve discussing why the previously cited prior art documents fail to disclose the amended limitations, specifically those related to. Examiner is persuaded that the previously cited section of Doumet is not the best for disclosing those all limitations.  An additional reference has been brought in to address this. The applicability of the reference to the amended elements is discussed in the claim rejections above.  
Conclusion
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642